Title: To Benjamin Franklin from Conrad-Alexandre Gérard, 4 June 1780
From: Gérard, Conrad-Alexandre
To: Franklin, Benjamin


Monsieur
A Versailles le 4. Juin 1780.
Vous verrés par les lettres cijointes qu’une boite de pelleteries arrivées ici par meprise, appartient à Mr. Keith, et les motifs qui m’engagent à vous prier de vouloir bien charger quelqu’un de disposer de ces effets. Je presume, Monsieur, que vous voudrés bien donner vos ordres à ce sujet, s’agissant de menager les interrets d’un de vos compatriotes.
J’ai l’honneur d’etre avec un respectueux attachement Monsieur Votre très humble et très obeissant serviteur
Gerard
M. le Dr. franklin
 
Notations in different hands: M. Gerard concerning the Furs / Versaille 4 Juin 80
